El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
H—
Alfonso M. Lugo Rodríguez falleció el 12 de diciembre de 1996, en cuyo momento le sobrevivieron sus hijos Carmen H. Lugo y Lionel Lugo.
El 7 de enero de 1997, Lionel presentó ante el Tribunal de Primera Instancia, Sala Superior de Mayagüez (Civil *575Núm. IJV97-0001), un asunto sobre cartas testamentarias. Solicitó que se ratificara el deseo de su padre y se le nom-brara albacea del caudal relicto. Basó su pedido en un tes-tamento abierto otorgado el 29 de abril de 1993 en Ponce, mediante la Escritura Núm. 49, ante el notario público Raúl Ramos Torres.
Días después, el 24 de enero, Carmen solicitó la proto-colización de un testamento ológrafo en el Tribunal de Pri-mera Instancia, Subsección de Distrito, Sala de San Ger-mán (Civil Núm. CD97-51). En dicho testamento se revocaba el abierto de 1993, y se designaban a los dos (2) hermanos herederos en partes iguales.
El 25 de marzo, Lionel solicitó al Tribunal de Primera Instancia, Sala Superior de San Germán, la protocoliza-ción de dos (2) testamentos ológrafos que alegadamente había dejado su padre. Los testamentos disponían:
Marzo 24, 1994. Es mi deseo cuando muera que el testamento de abril de 1993 sea válido.— (Firmado) Alfonso Lugo.
Abril 24, 1994. Es mi deseo al morir que el testamento de abril de 1993 sea válido revocando al anterior. Alfonso Lugo. Anejo II, pág. 20.
En la vista para la adveración de estos testamentos oló-grafos, se presentaron tres (3) testigos. Lionel fue el primero. Señaló que los documentos presentados eran es-critos de puño y letra de su padre y no albergaba dudas de su letra y firma. El segundo testigo, Cruz Colón Lugo, agrónomo de profesión y agricultor, testificó que conoció al causante a través de su trabajo. Además, fue uno de los testigos del testamento abierto otorgado en Ponce en 1993. Al mostrarle los documentos dijo que la firma era igual a la que vio en Ponce en 1993. Sobre la letra, admitió que du-rante el contrainterrogatorio había visto al causante tomar notas, a unos tres (3) pies de distancia, cuando él lo orien-taba sobre préstamos. Eso fue lo más cerca que estuvo de sus escritos; no obtuvo copia de las notas, tampoco las leyó, cotejó o corrigió. Simplemente lo veía escribir a una distan-*576cia de unos tres (3) pies. Admitió que nunca había visto escribir al causante un texto tan “extenso” como los testa-mentos que se le presentaron, sino tan sólo una fecha escrita. El último testigo presentado fue Amilcar Gutiérrez Acosta. Declaró que fue empleado del causante desde julio de 1994. Conocía su firma a través de los cheques que le expedía por concepto de su salario. Sobre la letra, indicó que durante la vigencia de su empleo el causante alegada-mente le dio unas cinco (5) o seis (6) notas para hacer recados. De éstas, recordó sólo una cuyo contenido fue el siguiente: manga, raíz, martillo y llave.(1)
Concluido el testimonio de los tres (3) testigos, Lionel solicitó al tribunal que le permitiese presentar el testimo-nio de un perito dado que el testigo Cruz Colón “tuvo duda sobre el texto de los documentos ...”. El tribunal se negó, ya que entendió que se había desfilado ante sí prueba su-ficiente para resolver.
El 3 de abril de 1998 el tribunal de instancia decretó que “no abriga [ba] duda racional alguna de que [los] docu-mentos [presentados por Lionel] constituyan] disposicio-nes de última voluntad, escritos y firmados por la mano de don Alfonso Modesto Lugo Rodríguez Anejo II, pág. 22. Por tal razón ordenó su protocolización.
Inconforme, Carmen presentó certiorari ante el Tribunal de Circuito de Apelaciones (Tribunal de Circuito). Adujo que instancia erró al ordenar la protocolización de los documentos, toda vez que no todos los testigos presen-tados para identificarlos eran aptos o idóneos. En oposi-ción, Lionel solicitó la desestimación del recurso amparado en la Regla 67 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A. Además, planteó que el *577recurso, en vista de que no se habían protocolizado los tes-tamentos, era académico.
El Tribunal de Circuito oportunamente rechazó los ar-gumentos de Lionel. Dictaminó que el asunto era revisable vía certiorari en virtud del Art. 4.002(e) del Plan de Reor-ganización Núm. l[a] de la Rama Judicial de 28 de julio de 1994, según enmendado, conocido como “Ley de la Judica-tura de Puerto Rico de 1994” (en adelante Ley de la Judi-catura de 1994), 4 L.P.R.A. sec. 22k(e).(2) Asimismo, ordenó a Lionel mostrar causa por la cual no debía expedirse el auto. Lionel compareció.
Previa comparecencia de Lionel, el Tribunal de Circuito (Hons. Rossy García, Martínez Torres y Rodríguez García) dictó sentencia mediante la cual expidió el auto y ordenó la celebración de una vista de adveración a la que deben com-parecer tres (3) testigos que conozcan tanto la letra como la firma del testador y se observen las demás exigencias del Código Civil. Asimismo, ordenó la anulación de las inscrip-ciones en el Protocolo del notario y en el Registro de Tes-tamentos e instruyó al Tribunal de Primera Instancia —una vez señalada la nueva vista de adveración— que mande a remover los testamentos del protocolo notarial y trasladarlos a la vista. El notario prepararía entonces la correspondiente acta aclaratoria. El foro intermedio basó su decisión, primero, al reiterar que tenía jurisdicción bajo la Ley de la Judicatura de 1994 y en el hecho de que el Art. 643 del Código Civil, 31 L.P.R.A. see. 2167 —que provee la acción ordinaria de impugnación— no deroga la evidente *578intención legislativa de reconocer otro mecanismo procesal alterno. Añadió el tribunal que el testigo Cruz Colón es-taba imposibilitado de adverar el texto del documento pre-sentado, ya que admitió que sólo le era familiar la firma del testador y que no había visto escrito alguno de éste, por lo que no cumplía con los requisitos legales para ser consi-derado como un testigo capacitado e idóneo para reconocer los rasgos caligráficos del testador. Por último, dictaminó su facultad para ordenar la anulación del otorgamiento.
Inconforme, Lionel acudió ante nos.(3) Revisamos.
HH h-H
 La Ley de la Judicatura de 1994, mediante su ci-tado Art. 4.002(e), transformó radicalmente el ordena-miento procesal hasta entonces vigente al autorizar varios certiorari para la revisión de resoluciones dictadas en pro-cedimientos de jurisdicción voluntaria.
El caso ante nos cae en esa categoría. El testamento es un acto formal o solemne (ad solemnitates). La última voluntad expresada de otra manera no tiene valor ante la ley, ya que por mandato del legislador la forma es esencial al acto jurídico. Rodríguez Sardenga v. Soto Rivera, 108 D.P.R. 733, 734-735 (1979). Respecto al testamento ológrafo, su validez queda estrictamente atada a las formalidades siguientes: todo escrito y firmado por el testador, con expresión del año, mes y día en que se otorgue y *579si tuviera palabras tachadas, enmendadas o entre renglo-nes, salvadas por el testador bajo su firma. Art. 637 del Código Civil, 31 L.P.R.A. see. 2161. La “[flormalidad es cada requisito particular ... sin los cuales [el testamento no nace] a la vida jurídica”. E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. II, pág. 105. Véase, además, Paz v. Fernández, 76 D.P.R. 742 (1954).
En lo pertinente a la formalidad de autografía (escrito todo de mano propia) y a la firma, la comprobación de la identidad del testador se verificará mediante el procedimiento de adveración. El testamento ológrafo, como documento privado, carece de eficacia jurídica mortis causa hasta tanto no culmine el procedimiento ex parte de adveración y protocolización. González Tejera, op. cit., pág. 129. Sin embargo, este procedimiento tiene un doble carácter, a saber, verificar la autografía y firma, y segundo, autorizar su protocolización. El Art. 654 del Código Civil, 31 L.P.R.A. see. 2191, dispone que “[l]os testamentos otorgados sin la autorización del notario serán ineficaces si no se elevan a escritura pública y se protocolizan ...”. En vista de este precepto, no podemos caracterizar como meramente procesal la protocolización; en su fondo goza de esencialidad formal.
El trámite implica —luego de la presentación del docu-mento y la acreditación del fallecimiento de su autor— que el Tribunal de Primera Instancia cite al cónyuge supérs-tite, de haberlo, a los descendientes y ascendientes y, en su defecto, a los hermanos.(4) Es necesaria la comparecencia de tres (3) testigos que conozcan la letra y firma del cau-sante para dar comienzo a la lectura del testamento.(5)
Presentado el testamento y acreditado el deceso, el juez rubricará, conjuntamente con el notario, todos sus folios y, de quedar convencido que la letra y firma perte-*580nece a quien se le atribuye, ordenará su protocolización. El convencimiento de la autografía del testamento lo obten-drá a base de los testimonios vertidos por los testigos. No obstante, el juez puede ordenar el cotejo pericial de las le-tras, de creerlo necesario, así como exigir prueba de peritos calígrafos. (6) Además, los interesados pueden hacer obser-vaciones oportunas relacionadas con la letra y firma del testador; sin embargo, ello no impone al juzgador el deber de autorizar un interrogatorio ni abrir las puertas para dilucidar asuntos distintos a la autografía. Cabassa Vda. de Fajardo v. Corte, 47 D.P.R. 372, 384 (1934).
h — 4 I — I
Antes de la aprobación del citado Art. 4.002(e) de la Ley de la Judicatura de 1994, los interesados en cuestionar el testamento —ya por autenticidad como contenido— podían promover juicio. La disponibilidad de esta acción civil ordinaria significaba que la validez del testamento, así como el procedimiento de adveración y protocolización, no se transformaba en contencioso. Cabassa Vda. de Fajardo v. Corte, supra.
Inicialmente, nuestra jurisprudencia pasada admitió apelaciones contra la negativa de una solicitud de protocolización sin problematizarse siquiera su revisión. Ex parte Planis v. Pueblo, 42 D.P.R. 689 (1931); Vázquez v. Vázquez, 34 D.P.R. 241 (1925). Sin embargo, en Collazo, Ex Parte, y Dávila, Opositora, 45 D.P.R. 609 (1933), confrontamos la interrogante sobre la viabilidad de esa “revisión” y resolvimos que una resolución que autorizara o no la protocolización era inapelable.
Las mismas razones que entonces pesaron para esa so-lución, nos mueven hoy a apartarnos y revocar dicha norma: primero, la resolución no constituye sentencia defi-*581nitiva, y segundo, la autorización de la Asamblea Legislativa.
En su versión original, inalterada hasta el presente, el Art. 643 del Código Civil, supra, no concedía (ni concede) recurso alguno contra la autorización o denegación de protocolización. La única vía en que quedaban a salvo los derechos de los afectados, bajo el ordenamiento vigente hasta 1994, era mediante juicio declarativo, no porque fuera la única forma concebible, sino porque era la exclusivamente autorizada por el legislador.
Sin embargo, hemos visto que la Ley de la Judicatura de 1994 proveyó un certiorari para que los interesados revisa-ran los procedimientos de jurisdicción voluntaria, como lo es la autorización o denegación de protocolización del tes-tamento ológrafo.
Este vehículo procesal, a diferencia de una apelación en juicio ordinario, puede de forma expedita revisar la corrección de una determinación sobre la autografía o el procedimiento mismo de adveración. Sabido es que el certiorari es un recurso discrecional que hace viable la justa y pronta adjudicación. Por un lado, está disponible el mecanismo de orden para mostrar causa, de comparada utilidad y eficacia; por otro, si careciera de méritos, puede ser resuelto mediante una breve resolución explicativa.
Cuando confrontamos el recurso de certiorari con el jui-cio declarativo ordinario y una eventual apelación —en que se puede cuestionar la autenticidad del testamento res-pecto a la firma del causante, pero además, la validez de su contenido, capacidad del testador, observancia de requisi-tos formales, veracidad de la fecha, etc. (distribución, man-das, legados, etc.)— es evidente que se demorará inevita-blemente la determinación final.
La comprobación de la identidad de la firma del testador, en unión a la autorización de protocolización, genera ciertos derechos inmediatos que, de cerrarse inmedia-*582tamente las puertas apelativas, quedarían afectados.(7) No podemos suscribir ese curso decisorio que, para todos efec-tos, en este extremo, anula el certiorari establecido por la Ley de la Judicatura de 1994.(8)
Concluimos que el Tribunal de Circuito tenía jurisdic-ción para discrecionalmente, vía certiorari, ejercer su fa-cultad revisora.
Los restantes dos (2) señalamientos de error no ameri-tan discusión. Es obvio que el testigo Cruz Colón no satis-fizo el criterio de idoneidad en el extremo de certificar la escritura del testador. Y, ciertamente, el recurso no era académico por haberse realizado la protocolización. Ese trámite erróneo no es irrevocable y fue atendido satisfacto-riamente en el mandato del Tribunal de Circuito.

Se dictará sentencia confirmatoria.

El Juez Asociado Señor Fuster Berlingeri concurrió con en el resultado sin opinión escrita. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Hernández Denton.
*583— O —

 La susodicha nota supuestamente se originó en una encomienda de Lugo Rodríguez al testigo. Durante el contrainterrogatorio, se cuestionó la necesidad o existencia del escrito, dado que el propio Lugo Rodríguez acompañó al testigo a la ferretería. Se invocó esto, aparentemente, con el fin de establecer la inexistencia de la nota y la subsiguiente inferencia la falta de conocimiento de los rasgos caligráficos del testador. Además, surge la interrogante ¿venden maíz en las ferreterías?


 El Art. 4.002(e) de la Ley de la Judicatura de 1994 dispone:
“El Tribunal de Circuito de Apelaciones conocerá en los siguientes asuntos:
“(e) Mediante auto de certiorari expedido a su discreción, revisará las resolucio-nes finales en procedimiento de jurisdicción voluntaria, dictadas por el Tribunal de Primera Instancia, incluyendo el Tribunal de Distrito durante el proceso de su abolición. En estos casos, el recurso de certiorari se formalizará presentando una solicitud a tales efectos dentro de los treinta (30) días siguientes al archivo en autos de copia de la notificación de la resolución. Este término es jurisdiccional.” (Énfasis en el original.) 4 L.P.R.A. sec. 22k(e).


 Discute los señalamientos de error siguientes en su Alegato del peticionario, pág. 1:
“1. Erró el Honorable Tribunal de Circuito de Apelaciones al determinar que la Ley de la Judicatura de 1994 según enmendada le concede competencia para revisar por vía de certiorari una resolución final del Tribunal de Primera Instancia acor-dando la protocolización de un testamento ológrafo.
“2. Erró el Honorable Tribunal de Circuito de Apelaciones al descartar las de-terminaciones de hecho del Tribunal de Primera Instancia y considerar que no se había autenticado debidamente por los testimonios presentados los testamentos oló-grafos cuya protocolización se interesaba.
“3. Erró el Honorable Tribunal de Circuito de Apelaciones al considerar un re-curso sobre un asunto académico.”


 Art. 642 del Código Civil, 31 L.P.R.A. see. 2166.


 Art. 641 del Código Civil, 31 L.P.R.A. see. 2165.


 Art. 641 del Código Civil, supra.


 Por ejemplo: los herederos instituidos en el testamento se reputan frente a todo el mundo como tales y los derechos sucesorios de los herederos testamentarios sobre bienes inmuebles del causante pueden ser amotados en el Registro de la Propiedad.


 Bajo la tesis tradicional, el Poder Judicial sólo puede adjudicar “controver-sias genuinas surgidas entre partes opuestas que tienen interés real en obtener un remedio E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958). Es respetable, pues, la perspectiva de algunos juristas y abogados que sostienen que el certiorari que nos ocupa es innecesario y carece de lógica.
Frente a esa postura, otros aducen que la visión original ha quedado un tanto rezagada con el advenimiento en las últimas décadas de todo un esquema legislativo y jurídico apuntalado en el derecho administrativo. Por vía de ejemplo, por medio de los Arts. 2 y 3 la Ley de Asuntos No Contenciosos Ante Notario, Ley Núm. 282 de 21 de agosto de 1999 (4 L.P.R.A. sees. 2155-2156), asigna a los notarios competencia concurrente con los tribunales para atender algunos procedimientos de jurisdicción voluntaria.
El planteamiento en su fondo, no planteado directamente en este recurso, con-llevaría examinar la validez constitucional del citado Art. 4.002(e) de la Ley de la Judicatura de 1994. Basado en la doctrina de los límites de la revisión judicial, en la cual se establece que los tribunales no debemos enjuiciar la constitucionalidad de un estatuto a menos que sea estrictamente necesario, nos abstenemos de explorar esa ruta decisoria.